        Case 3:20-cv-08335-MTL Document 1 Filed 12/16/20 Page 1 of 10



 1   NARDIELLO LAW PLLC
     Jason S. Nardiello, pro hac vice filed
 2   jason@nardiello.law
     1341 W. Mockingbird Lane
 3   Suite 600W, #143
     Dallas, TX 75247
 4   Telephone: (214) 974-5468
     Attorneys for Plaintiff MaxRelief USA, Inc.
 5

 6                                    UNITED STATES DISTRICT COURT

 7                                        DISTRICT OF ARIZONA

 8
      MaxRelief USA, Inc.,                              Case No.
 9
                         Plaintiff,                     COMPLAINT FOR TRADEMARK
10              v.                                      INFRINGEMENT AND UNFAIR
                                                        COMPETITION
11    Maxx Relief, an unincorporated business
      entity, Terrell D. Link and                       DEMAND FOR JURY TRIAL
12    Margaret M. Mortazavi,
13                       Defendants.
14          Plaintiff MaxRelief USA, Inc. (“MaxRelief”), by and through its attorneys, hereby
15   submits its Verified Complaint for Trademark Infringement and Unfair Competition, alleging as
16   follows:
17                                        I.     INTRODUCTION
18          1.       MaxRelief is the manufacturer and distributer of a topical pain relief product,
19   which is sold nationwide and with its first U.S. sales since 2012. The topical pain relievers, which
20   are sold under the MAXRELIEF trademark in the United States, are designed for active
21   individuals in need of relief from muscle or joint pain. MaxRelief’s MAXRELIEF branded
22   products have become successful around the country and are sold on the Internet at
23   www.maxrelief.com, on Amazon.com, Walmart.com, Ebay.com and in hundreds of independent
24   retail establishments around the country.
25          2.       Defendants Terrell D. Link (“Link”) and Margaret M. Mortazavi (“Mortazavi”)
26   are the founders of Maxx Relief, hereinafter, collectively (“Defendants”). Upon information and
27   belief, in an attempt to trade off of the significant goodwill that MaxRelief has built around its
28
                                                        1
        Case 3:20-cv-08335-MTL Document 1 Filed 12/16/20 Page 2 of 10



 1   MAXRELIEF brand, Defendants have misappropriated MaxRelief’s MAXRELIEF trademark.
 2           3.      Defendants’ conduct violated the federal Lanham Act, 15 U.S.C. §§ 1051 et seq.,
 3   as well as the common law against unfair competition in the State of Arizona. This conduct is
 4   knowing and willful, and merits injunctive relief along with an award of treble damages and
 5   attorneys’ fees under 15 U.S.C. § 1117.
 6           4.      MaxRelief has suffered and will continue to suffer irreparable harm as a result of
 7   Defendants’ infringing activity. MaxRelief is seeking preliminary and permanent injunctive relief
 8   to protect itself against further harm.
 9                                              II.     PARTIES
10           5.      MaxRelief is a Delaware corporation with its principal place of business located at
11   3053 Fillmore St., Suite 123, San Francisco, California 94123.
12           6.      Defendant Maxx Relief is a business organization is presently unknown to
13   MaxRelief. According to the website at https://maxxrelief.com/contact/ its principal place of
14   business is located at 522 W. Finnie Flat Rd, Suite E-114, Camp Verde, Arizona 86322.
15           7.      Defendant Terrell D. Link is an individual existing or residing at 539 S. Hitching
16   Post Drive, Camp Verde, Arizona 86322. Defendant Link has committed the violations alleged
17   herein in this judicial district, including by advertising and offering for sale pain relief products in
18   this district and via a website that is accessible to persons residing in this district.
19           8.      Margaret M. Mortazavi is an individual existing or residing at 539 S. Hitching
20   Post Drive, Camp Verde, Arizona 86322. Defendant Mortazavi has committed the violations
21   alleged herein in this judicial district, including by advertising and offering for sale pain relief
22   products in this district and via a website that is accessible to persons residing in this district.
23                                  III.    JURISDICTION AND VENUE
24           9.      This Court has jurisdiction over this action under 28 U.S.C. §§ 1331 and 1338(a)
25   because these claims involve federal questions related to claims for trademark infringement
26   arising under the federal Lanham Act. The Court also has subject matter over the claims arising
27   under the State of Arizona under 28 U.S.C. §§ 1331(b) and 1367.
28           10.     Venue is proper in this district under 28 U.S.C. § 1391(b) in that, among other
                                                          2
        Case 3:20-cv-08335-MTL Document 1 Filed 12/16/20 Page 3 of 10



 1   things, all Defendants reside in this judicial district, a substantial part of the events or omissions
 2   giving rise to the claims herein occurred in this judicial district and the effects of Defendants'
 3   wrongful actions have been felt by MaxRelief in this judicial district.
 4                       IV.     ALLEGATIONS COMMON TO ALL CLAIMS
 5          A. MaxRelief and its Well-Known Trademark
 6          11.     Since 2012 MaxRelief has sold high-quality topical pain relief products
 7   nationwide under the MAXRELIEF trademark. The topical pain relievers are designed for active
 8   individuals in need of relief from muscle or joint pain. MaxRelief’s MAXRELIEF branded
 9   products have become successful around the country and are sold on the Internet at
10   www.maxrelief.com and in hundreds of independent retail establishments around the country,
11   including big box stores, such as Walmart.
12          12.     On July 28, 2020 MaxRelief’s MAXRELIEF trademark was registered with the
13   United States Patent and Trademark Office under Reg. No. 6,110,575. The mark is registered in
14   connection with “Pain relief cream and spray in the nature of pain relief medication and topical
15   analgesic creams” and the registration shows that the mark was in use in U.S. Commerce at least
16   as early as January 2012. The registration is valid, subsisting, and is in full force and effect. A
17   true and correct copy of the Certificate of Registration for the MAXRELIEF registration is
18   attached hereto as “Exhibit 1.”
19          13.     MaxRelief uses the MAXRELIEF trademark as its house brand and places it on it
20   website where its products are sold and on its product packaging:
21

22

23

24

25

26

27

28
                                                         3
        Case 3:20-cv-08335-MTL Document 1 Filed 12/16/20 Page 4 of 10



 1

 2

 3

 4

 5

 6

 7

 8

 9             14.   MaxRelief has invested significant resources in promoting the products it markets

10   under its trademarks and, as such, has generated significant goodwill in the MAXRELIEF

11   trademark. As a result of MaxRelief’s use and promotion of its MAXRELIEF mark, the public

12   has come to recognize products bearing this mark as originating from MaxRelief. The goodwill

13   associated with the MAXRELIEF trademark has become invaluable to MaxRelief.

14             B. Defendants’ Unlawful Activities

15             15.   Upon information and belief, Defendants Link and Mortazavi are the proprietors

16   and managers of Defendant Maxx Relief. Defendant offers a pain relief cream to customers

17   nationwide under the trademark “MAXX RELIEF,” advertising on www.maxxrelief.com and

18   various social media platforms, including Facebook.

19             16.   Upon information and belief, prior to the acts complained of herein, Defendants

20   were aware of the vast goodwill represented and symbolized in Plaintiff’s MAXRELIEF mark

21   and that the public recognizes and relies upon the MAXRELIEF mark as identifying MaxRelief’s

22   pain reliever products and distinguishing MaxRelief’s pain reliever products from the products of

23   others.

24             17.   Upon information in belief, sometime well after 2012, if not just several years ago,

25   Defendants began using the MAXX RELIEF trademark to sell pain relief products to customers

26   in the United States.

27             18.   On or about September 8, 2020, Andrew Levinson, Esq., trademark counsel for

28   MaxRelief, sent a cease-and-desist letter to Defendants notifying them of MaxRelief’s U.S.
                                                       4
        Case 3:20-cv-08335-MTL Document 1 Filed 12/16/20 Page 5 of 10



 1   trademark registration and that the Defendants’ use of the MAXX RELIEF mark in the same
 2   category of goods was infringing MaxRelief’s MAXRELIEF mark. Despite MaxRelief’s counsel
 3   sending the letter, Defendants never responded.
 4          19.     Despite MaxRelief’s cease-and-desist letter, Defendants continue to use the
 5   MAXX RELIEF trademark in connection with essentially the same type of goods MaxRelief sells
 6   under the MAXRELIEF mark.
 7                                   V.      CLAIMS FOR RELIEF
 8                                              COUNT I
                                 Infringement of a Registered Trademark
 9                                        (15 U.S.C. § 1114(1))
10          20.     MaxRelief repeats and realleges the preceding paragraphs as if set forth herein.
11          21.     The USPTO has granted MaxRelief a federal trademark registration for the
12   MAXRELIEF mark. A copy of this registration is attached hereto as Exhibit 1 and is incorporated
13   herein by this reference.
14          22.     The acts of Defendants alleged herein constitute the use in commerce, without the
15   consent of MaxRelief, of a reproduction, counterfeit, copy or colorable imitation of the
16   MAXRELIEF mark in connection with the sale, offering for sale, distribution, or advertising of
17   goods, which use is likely to cause confusion or mistake, or to deceive consumers and there
18   infringe MaxRelief’s rights in the MAXRELIEF mark, in violation of 15 U.S.C. § 1114(1).
19          23.     Defendants’ actions are calculated to confuse the public, are likely to cause the
20   public to believe that the Defendants’ goods are somehow affiliated with, sponsored by, or are
21   endorsed by MaxRelief when in fact they are not.
22          24.     Defendants’ use of the infringing mark was willful and intentional.
23          25.     MaxRelief has no adequate remedy at law for the foregoing wrongful conduct.
24   MaxRelief has been, and absent injunctive relief, will continue to be irreparably harmed by
25   Defendants’ actions.
26

27

28
                                                       5
        Case 3:20-cv-08335-MTL Document 1 Filed 12/16/20 Page 6 of 10



 1                                             COUNT II
                               Trademark Infringement in Violation of
 2                 Section 43(A)(1)(A) of the Lanham Act, 15 U.S.C. § 1125(a)(1)(A))
 3          26.      MaxRelief repeats and realleges the preceding paragraphs as if set forth herein.

 4          27.      The acts of Defendants alleged herein constitute the use in interstate commerce of

 5   a word, term, name, symbol, or device, or any combination of it, or false designation of origin, in

 6   connection with the sale, or offering for sale, of goods in violation of section 43(a)(1)(A) of the

 7   Lanham Act, 15 U.S.C. § 1125(a)(1)(A). These acts of Defendants are likely to cause confusion,

 8   or to cause mistake, or to deceive as to the affiliation, connection or association of Defendants

 9   with MaxRelief, or as to the origin, sponsorship or approval of Defendants’ pain relief products

10   by MaxRelief.

11          28.      Defendants’ use of the infringing marks was willful, intentional and was done with

12   knowledge that the infringing MAXX RELIEF mark.

13          29.      MaxRelief has no adequate remedy at law for the foregoing wrongful conduct.

14   MaxRelief has been, and absent injunctive relief, will continue to be irreparably harmed by

15   Defendants’ actions.

16                                           COUNT III
          Violation of the Anticybersquatting Consumer Protection Act, 15 U.S.C. § 1125(d)
17

18          30.      MaxRelief repeats and realleges the preceding paragraphs as if set forth herein.
19          31.      MaxRelief’s MAXRELIEF mark is distinctive and has become widely known and
20   MaxRelief has developed an enormous amount of goodwill in the mark.
21          32.      MaxRelief is informed and believes and then alleges that Defendants began to use
22   the domain name “Maxxrelief.com” on or about August 4, 2020, with a bad faith intent to profit
23   from the use of the MAXRELIEF mark.
24          33.      The “Maxxrelief.com” domain name is confusingly similar to MaxRelief’s
25   distinctive and registered MAXRELIEF mark.
26          34.      Defendants made no prior use of the “Maxxrelief.com” domain name in
27   connection with a bona fide offering of any goods or services.
28
                                                        6
        Case 3:20-cv-08335-MTL Document 1 Filed 12/16/20 Page 7 of 10



 1           35.     Defendants have made and continue to make use in commerce of the

 2   "maxxrelief.com" domain name in a manner that infringes MaxRelief’s MAXRELIEF mark and

 3   lessens the capacity of the mark to identify and distinguish MaxRelief’s goods.

 4           36.     The acts of Defendants alleged herein are likely to cause confusion, or to cause

 5   mistake, or to deceive as to the affiliation or connection with, or association of MaxRelief or its

 6   website with Defendant’s “Maxxrelief.com” website, including the goods and services offered at that

 7   website.

 8           37.     MaxRelief has no adequate remedy at law for the foregoing wrongful conduct.
 9   MaxRelief has been, and absent injunctive relief, will continue to be irreparably harmed by
10   Defendants’ actions.
11                                            COUNT IV
                        Unfair Competition in Violation of Arizona Common Law
12

13           38.     MaxRelief repeats and realleges the preceding paragraphs as if set forth herein.
14           39.     Through its misleading use of MaxRelief’s intellectual property, Defendants,
15   direct competitors of MaxRelief, are misrepresenting and falsely designating to the general public
16   within Arizona an affiliation, connection, association, origin, source, sponsorship, endorsement,
17   and approval of Defendants’ products by MaxRelief to confuse the public.
18           40.     The aforesaid acts of Defendants constitute unfair competition under Arizona
19   common law.
20           41.     As a result of Defendants’ unfair business practices, MaxRelief has suffered and
21   will continue to suffer irreparable injury, including actual consumer confusion, the inability to
22   control the nature and quality of Defendants’ competing goods, and loss of goodwill and harm to
23   its advertising efforts for which it has no adequate remedy at law. Unless Defendants are
24   restrained by this Court from continuing their violations, these injuries to MaxRelief will continue
25   to occur.
26           42.     As a result of Defendants’ unfair business practices, MaxRelief has suffered harm
27   in the form of loss of goodwill and diverted sales, among other harms.
28           43.     Based on the aforesaid acts, Defendants have unlawfully and wrongfully derived,
                                                          7
        Case 3:20-cv-08335-MTL Document 1 Filed 12/16/20 Page 8 of 10



 1   and will continue to derive, income, profits, and ever-increasing goodwill from its activities at the
 2   expense, and to the detriment of MaxRelief, which has been, and will continue to be, damaged by
 3   Defendants’ conduct in an amount to be determined at trial.
 4          44.     Defendants’ acts of unfair competition were done willfully, wantonly, maliciously,
 5   and in reckless disregard for MaxRelief’s rights.
 6                                    VI.     PRAYER FOR RELIEF
 7          WHEREFORE, Plaintiff MaxRelief USA, Inc. prays for judgment against Defendants,
 8   granting the following relief:
 9          1.      A declaration that:
10                  a)      Defendants’ use of the MAXX RELIEF mark or any other mark that is
11          likely to cause confusion with MaxRelief’s MAXRELIEF mark in connection with pain
12          relief products infringes MaxRelief’s rights in its MAXRELIEF trademark in violation of
13          15 U.S.C. § 15 U.S.C. § 1114(1);
14                  b)      Defendants’ use of the MAXX RELIEF mark or any other mark that is
15          likely to cause confusion with MaxRelief’s MAXRELIEF mark in connection with pain
16          relief products infringes MaxRelief’s rights in violation of § 43(a)(1)(A) of the Lanham
17          Act, 15 U.S.C. § 1125(a)(1)(A);
18                  c)      Defendants’ use of the “maxxrelief.com” domain name or any other
19          domain name that is likely to cause confusion with MaxRelief’s MAXRELIEF mark
20          infringes MaxRelief’s rights in violation of the Anticybersquatting Consumer Protection
21          Act, 15 U.S.C. § 1125(d);
22                  d)      Defendants’ use of the MAXX RELIEF mark or any other mark that is
23          likely to cause confusion with MaxRelief’s MAXRELIEF mark in connection with pain
24          relief products constitutes unfair competition under Arizona common law.
25                  e)      Defendants’ acts were intentional and willful.
26          2.      A preliminary and permanent injunction restraining Defendants, and all persons in
27   active concert or participation with them, or any of them who receive actual notice of the
28   injunctions prayed for herein by personal service or otherwise, from:
                                                         8
        Case 3:20-cv-08335-MTL Document 1 Filed 12/16/20 Page 9 of 10



 1                  a)      Using the MAXRELIEF trademark, or any trademark or designation that is
 2          confusingly similar thereto, on or in connection with the manufacturing, distribution,
 3          advertisement, offering for sale, or sale of any goods or services;
 4                  b)      Using the MAXRELIEF trademark, or any trademark or designation that is
 5          confusingly similar thereto, in any advertising accessible or viewable in the United States
 6          that asserts, directly or indirectly, that the Defendants are in any manner associated with
 7          MaxRelief or MaxRelief’s products; and
 8                  c)      Otherwise competing unfairly with MaxRelief.
 9          3.      An order directing Defendants to deliver to MaxRelief all products bearing any of
10   the designations whose use is enjoined under the injunctions prayed for herein, and all computer
11   files and other means of making labels for same; or
12          4.      An order directing Defendants, under 15 U.S.C. § 1118, deliver up to the Court for
13   destruction or disposition all products, labels, signs, prints, packages, wrappers, receptacles,
14   advertisements, and copies of websites in hard copy and computer readable form, bearing any of
15   the designations whose use is enjoined under the injunctions prayed for herein, and all computer
16   files and other means of making labels for same; and
17          5.      An order directing Defendants, under 15 U.S.C. § 1116(a), file with the Court and
18   serve upon counsel for MaxRelief, within thirty (30) days after the service on Defendants of the
19   injunctions prayed for herein, a written report under oath setting forth in detail the manner and
20   form in which they have complied with the injunctions; and
21          6.      An order directing Defendants, under 15 U.S.C. § 1117(a), pay MaxRelief
22   damages sustained by MaxRelief as a result of Defendants’ infringement, trebled according to the
23   circumstances of the case; and
24          7.      An order directing Defendants, under 15 U.S.C. § 1117(a), pay MaxRelief its
25   attorneys’ fees and costs; and
26          8.      An order directing Defendants pay MaxRelief other damages allowable by law,
27   including without limitation, the cost of corrective advertising MaxRelief will require to address
28   consumer confusion caused by Defendants’ unlawful acts; and
                                                        9
       Case 3:20-cv-08335-MTL Document 1 Filed 12/16/20 Page 10 of 10



 1          9.      An order granting MaxRelief such other and further relief as the Court may deems
 2   just and proper.
 3                                 VII.    DEMAND FOR JURY TRIAL
 4          Plaintiff MaxRelief USA, Inc. hereby demands a jury trial under Rule 38 of the Federal
 5   Rules of Civil Procedure as to all issues so triable.
 6

 7   DATED: December 16, 2020                          NARDIELLO LAW PLLC
 8                                                     /s/ Jason S. Nardiello
                                                       Jason S. Nardiello (pro hac vice to be filed)
 9

10                                                     Attorneys for Plaintiff
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        10
